Title: From John Adams to Jonathan Edie, 21 April 1798
From: Adams, John
To: Edie, Jonathan



Sir
Philadelpa: april 21st. 1798—

I have received from the hand of Doctor Hall your favor of the 18th of this month, inclosing the resolutions of the Borough of York, and its Vicinity adopted on the 16th, together with their obliging address—
The inclosed answer, I pray you to communicate in such time and manner, as you shall find most convenient, and to accept of my thanks, for the part you have taken in this friendly transaction. With much respect I am Sir / Your most Obedient and most / Humble Servt:
John Adams